Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 of U.S. Application 16/468,745 filed on June 12, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Holman on February 11, 2021.

Please amend claim 1 to “A miniaturized  electrochemical cell comprising a main body comprising a tip adapted to allow electrochemical measurements of a surface of a conductor material to be analyzed which serves as working electrode, said main body comprising at least one inlet hollow conduit for an electrolytic liquid solution and at least one outlet hollow conduit
said at least one partition wall is one piece with said main body, said at least one inlet hollow conduit and said at least one outlet hollow conduit are hollowed out inside the main body, the tip of the main body comprises a millimeter-size opening of millimetric dimension which communicates with said millimeter-size chamber for redox reactions, wherein said millimeter-size opening is defined by said at least one partition wall, by said at least one inlet hollow conduit of millimeter-size diameter and by said at least one outlet hollow conduit of millimeter-size diameter.”

Reasons for Allowance

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a miniaturized  electrochemical cell comprising a main body comprising a tip adapted to 

Claims 2-13 are also allowed as they depend on allowed claim 1.
Prior Art



Harding et al (USPGPub 20050258036) :discloses  electrochemical device with a first and second electrode.
Chang et al (USPGPub 20140057195): discloses a device with multiple liquid channels  with charging and discharging features. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868